Citation Nr: 1114483	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for partial paralysis of the left seventh (facial) nerve, to include speech impediment, left eye and facial tic, gustatory sweating, and carotidynia.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from July 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that continued the assigned 20 percent evaluation for partial paralysis of the left seventh (facial) nerve, to include speech impediment, left eye and face tic, gustatory sweating, and carotidynia.  

In August 2008, the Board issued a decision denying entitlement to an increased evaluation for the disability at issue.  In November 2008, the Veteran moved for reconsideration of the August 2008 decision.  Upon review of the motion for reconsideration, the Board vacated the August 2008 decision and remanded the issue for further development.   


FINDING OF FACT

At no point during the period of time on appeal did the Veteran's partial paralysis of the left seventh (facial) cranial nerve manifest with complete paralysis of the seventh (facial) cranial nerve.  


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a disability rating in excess of 20 percent for partial paralysis of the left seventh (facial) nerve, to include speech impediment, left eye and facial tic, gustatory sweating, and carotidynia, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.124a, Diagnostic Code 8207 (2010). 

	

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA letters dated August 2004 and May 2006 provided the Veteran such notice.

Although all the notices did not precede the initial adjudication of the Veteran's claim, the notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in October 2006, thereby curing the defective timing of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in March 2005 and October 2009 to address the level of her disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Increased Rating for Partial Paralysis of the Left Seventh (Facial) Nerve

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The present appeal involves the Veteran's claim for an increased disability rating in excess of 20 percent for partial paralysis of the left seventh (facial) nerve and associated symptoms.  The Veteran has been rated under Diagnostic Code 8207.  Under this regulatory provision, complete partial paralysis of the left seventh (facial) nerve warrants a 30 percent rating, severe incomplete paralysis warrants a 20 percent rating, and moderate incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a.  

An August 2004 Ear, Nose, and Throat (ENT) clinic record showed three problems since removal of the parotid and subsequent radiation.  The Veteran has a depressed area in her cheek and neck, weakness of the left corner of her lip, and gustatory sweating on the left.  The Veteran received Botox injections to assist with the gustatory sweating.  

The Veteran was afforded a VA examination in March 2005.  The Veteran has a left facial droop and difficulty annunciating words.  She tends to spit more when she talks, frequently bites the left side of her lips, and at times experiences a numbness or tingling sensation in the cheek and jaw.  She also noted some decrease in taste.  The VA examiner noted weakness in eyelid closure and a left facial droop with flattening of the left nasal labial fold.  The Veteran's mouth was drawn to the right and she did have difficulty annunciating words.  The VA examiner found decreased sensation on the V2-V3 distribution of the face.  The examiner noted that the Veteran now has tinnitus and decreased taste, and also noted sensory abnormalities.  The examiner agreed that all the Veteran's symptoms are related to her parotid tumor that was treated in the service.  

An October 2005 record showed complaints of discomfort when swallowing.  A subsequent October 2005 consult showed mild oral pharyngeal dysphagia with moderate discomfort on the left pharyngeal wall due to altered sensation.  A July 2006 ENT record showed some mild weakness of the left lip; however, the area of numbness on the left cheek has been smaller and is tolerated well.  

The Veteran was afforded another VA examination in October 2009.  The VA examiner noted that the left side of the Veteran's face was sensitive to touch and slight pressure.  She had pain in the left mastoid area at times with gustatory sweating on the left side of her face.  The Veteran reported a small area of her mouth that does not produce saliva.  Certain positions cause her to experience a very painful cramp and spasm in the left side of her neck.  The Veteran's course since onset has been stable with good response to treatment.  The examiner noted a moderate history of weakness or paralysis of the left facial muscles.  The Veteran showed mild difficulty speaking and moderate difficulty swallowing.  The examiner later noted mild difficulty swallowing.  A sensory examination revealed decreased response to pain and light touch on the left side.  Examination of facial muscles revealed weakness on the left side.  The VA examiner found no acute pathology in the brain.  The VA examiner diagnosed mild mastoiditis, which he described as actually improved compared with previous examinations.  The VA examiner noted no significant effects on her usual occupation and mild to moderate effects on her activities of daily living.  

The Board finds that a disability rating in excess of 20 percent is not warranted for any period of increased rating claim.  At no time does the record show symptoms that more nearly approximate complete paralysis of the seventh (facial) cranial nerve, as required for a higher rating under Diagnostic Code 8207.  The Veteran's symptoms even showed some improvement with treatment, showing decreased numbness and an improvement in gustatory sweating with Botox injections.  Although the Veteran experiences difficulties with incomplete paralysis of the nerve, she still has only mild difficulty speaking and mild to moderate difficulty swallowing, with some gustatory sweating when eating.  

To receive an increased rating, the evidence must show complete paralysis of the seventh (facial) cranial nerve.  The Board notes that the Veteran is separately rated for tinnitus and facial scars.  The other individual symptoms are adequately addressed under severe incomplete paralysis of the left seventh (facial) cranial nerve.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported difficulty speaking, difficulty swallowing, loss of sensation of the left side of the face, and gustatory sweating when eating.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 8207) adequately provides for ratings base on these symptoms or impairments.  As the Board has considered all facets of the Veteran's paralysis of the left seventh (facial) cranial nerve in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of her service-connected disability.  As the rating schedule is adequate to rate the Veteran's service-connected paralysis of the left seventh (facial) cranial nerve, referral for extraschedular consideration is not warranted.


ORDER

An increased rating in excess of 20 percent for partial paralysis of the left seventh (facial) cranial nerve, to include speech impediment, left eye and facial tic, gustatory sweating, and carotidynia, is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


